Citation Nr: 1424397	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hepatitis C, and if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of those proceedings has been associated with the Veteran's claims file.

In June 2013 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

Although the RO has reopened the Veteran's claim for hepatitis C, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As discussed in further detail below, the Board is reopening the claim for service connection for hepatitis C because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's psychiatric disability, diagnosed as PTSD with major depressive disorder, had its onset in service.

2.  The November 2008 decision that denied the Veteran's claim for service connection for hepatitis C was not appealed.

3.  Evidence received since the November 2008 rating decision, including hearing testimony from the Veteran concerning his risk factors for hepatitis C, is not duplicative or cumulative of evidence previously received, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disability, diagnosed as PTSD with major depressive disorder, was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  The unappealed November 2008 rating decision that denied the Veteran's claim for service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified that during service in Vietnam he returned to his base and found it under attack, which caused him to be nervous and fearful.  He also reports having transported dead bodies between bases during service.  The Veteran is competent to testify to events and feelings, including the stressors and fear that were experienced during service.  Layno.  Service records indicate that he served aboard a C-130 cargo plane and that he flew over and landed in Vietnam.  Therefore, the circumstances of the Veteran's service are consistent with his report of having to travel between bases in Vietnam.  38 U.S.C.A. § 1154(a).  Service medical records also show that the Veteran was referred for psychiatric examination during service and was examined and treated for depression and nervousness.  

During a September 2008 mental health consult, a VA psychiatrist diagnosed the Veteran with PTSD based on the traumatic event he experienced during service. 

There is no clear and convincing evidence contrary to the VA psychiatrist's opinion.  See 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's testimony establishes the occurrence of his claimed stressor.  In addition, as the VA psychiatrist's opinion establishes a diagnosis of PTSD and a link between the current symptomatology and the stressor, service connection for PTSD is warranted.  In addition, as the medical evidence shows that he has also been diagnosed as having major depressive disorder, resolving all reasonable doubt in his favor, the Board finds that service connection for that psychiatric disability is also warranted.

2.  New and Material Evidence

The Veteran's initial claim for service connection of hepatitis C was denied in July 2008 for a lack of a current diagnosis.  Following receipt of new and material medical records showing a current diagnosis of hepatitis C in August 2008, the RO issued a second rating decision in November 2008 which again denied the claim on the grounds that there was no link between the Veteran's service and his condition.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Although the Veteran filed a new claim for service connection for PTSD and hepatitis C in October 2009, the Veteran did not file a notice of disagreement with the November 2008 rating decision and no additional evidence pertinent to the issue of service connection for hepatitis C was physically or constructively associated with the claims folder within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

A previously denied claim may be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

At his May 2013 hearing, the Veteran proffered testimony concerning his risk factors for hepatitis, including high risk sexual activity during service.  This evidence supports unestablished facts necessary to substantiate the Veteran's claim for service connection for hepatitis C, and is neither duplicative nor cumulative of evidence previously received.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for psychiatric disability, diagnosed as PTSD with major depressive disorder, is granted.

New and material evidence having been received, the Veteran's request to reopen a claim for service connection for hepatitis C is granted.



REMAND

In disability compensation claims, a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).

The Veteran has been diagnosed with hepatitis C and has offered lay evidence of high risk activity during service as well as medical evidence of a possible onset during service.  As such, the Board finds that a VA examination is required in order to determine whether the Veteran's hepatitis C had its onset during service.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hepatitis symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine whether it is at least as likely as not that the Veteran's hepatitis C is related to or had its onset during service.  

The claims file should be reviewed by the examiner and any necessary tests should be conducted.

The examiner should provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


